Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 10/27/21 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the additive manufacturing."  There is insufficient antecedent basis for this limitation in the claim.


The phrase “a permissible maximum temperature value” renders claim 1 indefinite because it is unclear how permissibility is determined.
The phrase “critical device components” renders claim 1 indefinite because it is unclear who or what determines whether a component is “critical.”
The term “high-temperature plastic” in claims 3-4 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “low-viscosity high-temperature polymer” in claim 6 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrase “neutral plastic or a suitable cleaning material” renders claim 7 indefinite because it is unclear how neutrality or suitability is determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US 2015/0251353) in view of Campbell et al. (US 2009/0121372).
Claim 1: Rodgers et al. discloses a method for additive manufacturing of a three-dimensional object from a high-temperature polymer material (abstract; ¶¶ 110-111). The method includes plasticizing a high-temperature polymer material above a melting temperature of the material so that a melt arises from the material (¶ 6), conveying the melt of the high-temperature polymer material into a system for additively manufacturing the three-dimensional object (¶ 6), and additively manufacturing the three-dimensional object from the plasticized, high-temperature polymer material using the system for additively manufacturing the three-dimensional object (¶ 6).
Rodgers et al. is silent as to cooling the material to a processing temperature which lies above a crystallization temperature of the high-temperature polymer material. However, Campbell et al. discloses a method of manufacturing using a high-temperature polymer material including plasticizing the high-temperature polymer material above a melting temperature of the material so that a melt arises from the material (¶ 23), cooling the plasticized, high-temperature polymer material to a processing temperature which lies above a crystallization temperature of the high-temperature polymer material (¶ 61), conveying the melt of the high-temperature polymer material cooled to the processing temperature into a system for manufacturing the object (¶ 64), and manufacturing the object from the plasticized, high-temperature polymer material cooled to the processing temperature using the system for manufacturing the object (¶ 64). No components are damaged in the methods of Rodgers et al. or Campbell et al., thus the temperatures remain permissible to effectively form objects. As taught by Campbell et al., cooling the molten high-temperature polymer material prior to entering the system allows the viscosity of the molten high-temperature polymer material to be controlled and increase dispersive homogeneity of the polymer melt (¶ 17). It would have been obvious to one of ordinary skill et al. to a processing temperature which lies above a crystallization temperature of the high-temperature polymer material in order to control viscosity and increase dispersive homogeneity of the polymer melt, as taught by Campbell et al.
Claim 2: Campbell et al. discloses the processing temperature lies below the melting temperature of the high-temperature polymer material (¶ 11).
Claims 3-4: Rodgers et al. discloses the polymer material being PAEK (¶ 152).
	Claim 5: Rodgers et al. discloses the high-temperature polymer material being a polyetheretherketone (¶ 152), the melt is conveyed into a print nozzle and the three-dimensional object is additively manufactured from the high-temperature polymer material (¶¶ 98-99). Rodgers et al. is silent as to the claimed temperature ranges. However, absent evidence of unexpected results obtained from utilizing the claimed temperature ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable temperature to effectively control viscosity and increase dispersive homogeneity of the polymer melt, the temperature being a result effective variable routinely optimized by those of skill in the art, and explicitly recognized as such by Campbell et al. (¶ 17).  The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
	Claim 6: Campbell et al. discloses the polymer material being low viscosity (¶ 4).
	Claim 8: Rodgers et al. discloses an electronic regulation of cooling the plasticized, high-temperature polymer material, wherein during the cooling, conveying and additive manufacturing process, the temperature of the plasticized, high-temperature polymer material is monitored (¶¶ 95-97), and Campbell et al. discloses maintaining the plasticized, high-temperature polymer material at a temperature above the crystallization temperature (¶ 61).
	
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US 2015/0251353) in view of Campbell et al. (US 2009/0121372), as applied to claim 1 above, further in view of Vidavsky et al. (US 2018/0230246).
Rodgers et al. is silent as to removal of the polymer material by rinsing with a cleaning material. However, Vidavsky et al. discloses a method for additive manufacturing of a three-dimensional object from a polymer material (abstract). The method includes providing the polymer material and conveying the polymer material into a system for additively manufacturing the three-dimensional object (¶¶ 314-316), additively manufacturing the three-dimensional object from the polymer material using the system for additively manufacturing the three-dimensional object (¶¶ 314-316), and removal of the polymer material after the additive manufacturing of the three-dimensional object by rinsing with a cleaning material (¶¶ 470-474). As taught by Vidavsky et al., rinsing the object with a cleaning solution effectively removes undesired polymer material. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have rinsed the object of Rodgers et al. with a cleaning solution to effectively clean the object, as taught by Vidavsky et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754